Citation Nr: 1637581	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-03 284A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1977 to August 1980 and September 1980 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board notes that the Veteran's appeal was previously before it in February 2016 at which time it dismissed multiple claims for service connection and increased disability ratings that the Veteran had withdrawn at his hearing in December 2015.  The Board also denied a compensable disability rating for the Veteran's service-connected right femur fracture, status post open reduction internal fixation and a disability rating greater than 10 percent for service-connected scar, status post surgical repair of the right femur fracture.  However, it granted a 10 percent disability rating for olecranon bone spurs in each elbow and service connection for a right hip disability, diagnosed as bursitis and degenerative joint disease.  The Board remanded for further development the Veteran's claims for compensable disability ratings for service-connected pseudofolliculitis barbae and left foot plantar fasciitis.  

While on remand, in a May 2016 rating decision and Supplemental Statement of the Case, which were issued in June 2016, the RO awarded 10 percent disability ratings for both the Veteran's service-connected pseudofolliculitis barbae and left foot plantar fasciitis effective April 1, 2010, which is the effective date of service connection.  Consequently, the 10 percent award was assigned for the entire appeal period.  In July 2016, the Veteran's appeal was returned to the Board for further consideration.


FINDING OF FACT

In July 2016 prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On July 28, 2016, the RO received correspondence from the Veteran's attorney stating that the Veteran wishes to withdraw the following issues on appeal:
1.  Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae. 
2. Entitlement to an initial compensable disability rating for service-connected left foot plantar fasciitis. 

Consequently, in the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


